Citation Nr: 0105824	
Decision Date: 02/27/01    Archive Date: 03/02/01	

DOCKET NO.  99-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 11, 
1999, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Entitlement to an increased initial rating for PTSD, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas that granted service connection for PTSD, 
effective February 11, 1999. 


FINDINGS OF FACT

1.  A November 1984 RO decision denied service connection for 
PTSD.  The veteran was notified of this denial and his 
appellate rights, but he did not initiate an appeal.

2.  The veteran's reopened claim for service connection for 
PTSD was received on February 11, 1999, the date the RO 
assigned as the effective date for the grant of service 
connection for PTSD.  

3.  An unappealed November 1984 RO decision denied service 
connection for a right knee disability.

4.  Evidence received since the November 1984 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  An effective date earlier than February 11, 1999, for 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5101(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §§  
5103A, 5107); 38 C.F.R. §§ 3.155(a), 3.400 (2000).  

2.  A November 1984 RO decision denying service connection 
for a right knee disability is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard the 
Board observes that the veteran in this matter is currently 
represented by an attorney who, within 90 days of the 
certification of the appeal to the Board, submitted 
additional evidence to the Board without waiver of 
consideration of that evidence by the RO.  However, a review 
of this evidence reflects that it is not pertinent to the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD.  Since this evidence is 
not pertinent to this issue it need not be referred to the RO 
for review and preparation of a supplemental statement of the 
case relating to this issue.  The veteran and his 
representative have been provided with a statement of the 
case informing them of the evidence of record and what was 
required to substantiate a claim for an earlier effective 
date for the grant of service connection for PTSD.  There has 
been no indication that any relevant records exist that are 
not currently a part of the record before the Board.  
Therefore, the Board concludes that the VA has complied with 
the Veterans Claims Assistance Act of 2000 because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.

A November 1984 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision by official 
letter dated November 13, 1984.  That notification advised 
him of his appellate rights, but he did not initiate an 
appeal and that decision became final.  

The veteran, in an April 1999 statement, indicates that he 
did not receive the November 1984 notification because he had 
moved.  A review of the record reflects that when the veteran 
filed his original claim in May 1984 he provided an address.  
A July 1984 VA notice to the veteran regarding a medical 
examination was directed to the address provided with the May 
1984 claim.  This letter was returned, stamped, return to 
writer, no such number.  The record reflects that in August 
1984 the veteran submitted a change of address.  The November 
1984 letter to the veteran, notifying him of the November 
1984 RO decision denying service connection for PTSD, was 
directed to the address shown on the August 1984 change of 
address.  There is no indication that this notification was 
returned to the VA.  

The effective date of an evaluation and award of compensation 
based on an original claim for direct service connection will 
be the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
based upon the receipt of new and material evidence after 
final disallowance will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii); see Melton v. West, 13 Vet. 
App. 442 (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2000).  
Fleshman v. Brown, 9 Vet. App. 548, 551-52 (1996); affirmed 
at Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

The November 1984 RO decision, with respect to the denial of 
service connection for PTSD, is final.  The first 
communication received from the veteran following the 
November 1984 RO denial was his formal application to reopen 
his claim for service connection for PTSD, received on 
February 11, 1999.  The RO granted service connection 
effective February 11, 1999, the date the veteran's reopened 
claim was received.  Since the earliest date that may be 
awarded for service connection based upon new and material 
evidence received after final disallowance is the date of the 
new claim or date entitlement arose, whichever is later, the 
earliest date that may be assigned has already been granted.  
Since there is evidence that indicates that the veteran first 
reopened his claim for service connection for PTSD on 
February 11, 1999, and there is no evidence indicating that 
he reopened his claim prior to that date, a preponderance of 
the evidence is against an effective date for the grant of 
service connection for PTSD prior to February 11, 1999.  

II.  Right Knee Disability

A November 1984 RO decision denied service connection for a 
right knee disability.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal and that decision became final.  He is now seeking 
to reopen his claim for service connection for a right knee 
disability.  With respect to this claim, the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the November 1984 RO decision 
reflects that the veteran was seen with complaints concerning 
his right knee during service, but did not indicate a post 
service diagnosis with respect to any disability of the right 
knee.  

Subsequent to the November 1984 RO decision a March 1999 
private treatment record reflects that X-rays of the right 
knee revealed a significant amount of osteophyte formation 
and the assessment was degenerative change of the insertion 
of the patellar tendon into the tibial tubercle that was 
chronic in nature.  The veteran has also offered statements 
and testimony that, while he experienced some right knee pain 
prior to service, he did not have any right knee complaints 
during service until he was jumping from helicopters during 
combat.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  With consideration of 
competent medical evidence identifying current disability of 
the right knee and the veteran's report of experiencing right 
knee symptoms upon jumping from helicopters during combat, as 
well as the veteran's receipt of the Combat Infantry Badge, 
the Board concludes that this evidence is new and that it 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's right knee 
disability.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, new and material evidence 
has been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108. 


ORDER

An effective date prior to February 11, 1999, for the grant 
of service connection for PTSD is denied.  

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a right knee disability is granted.  To this extent only, the 
appeal with respect to this issue is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
____ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

During the veteran's personal hearing, held in January 2000 
before a hearing officer at the RO, at page 11 of the 
transcript, it was indicated that the veteran had been 
receiving medical care relating to his right knee from a 
Dr. Pappas since 1989.  The record does not indicate that an 
attempt has been made to obtain records from this private 
physician or that the veteran has been afforded a VA 
examination.  During his personal hearing, the veteran also 
testified that he was socially more isolated than he had been 
at the time of the June 1999 VA psychiatric examination.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide the names, addresses, and dates of 
all treatment, both VA and non-VA, that 
the veteran has received for his PTSD 
since February 11, 1999 and for any right 
knee complaints since his active service.  
The full name and address of Dr. Pappas 
should be specifically requested.  After 
obtaining any necessary authorization, the 
RO should attempt to obtain copies of all 
pertinent treatment records that have not 
been previously obtained.  

2.  Then, the veteran should be afforded a 
VA orthopedic examination by a board-
certified specialist, if available, to 
determine the existence and etiology of 
any current right knee disability.  All 
necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner is requested 
to offer an opinion as to whether the 
veteran currently has a chronic right knee 
disability.  If the veteran has a current 
chronic right knee disability the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that a current chronic right knee 
disability existed during the veteran's 
active service or is related to his active 
service.  If it is determined that the 
veteran has arthritis of the right knee 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that current arthritis of 
the right knee existed during active 
service or within one year of discharge 
from active service or is related to the 
veteran's active service.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  

3.  The veteran should be afforded a VA 
psychiatric examination by a board-
certified specialist, if available, to 
determine the current severity of his 
PTSD.  All necessary tests and studies 
should be accomplished and all clinical 
manifestations reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review was 
accomplished.  The examiner should report 
a multiaxial diagnosis identifying all 
current psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and productivity.  
An opinion should also be offered as to 
the extent to which the PTSD interferes 
with the veteran's ability to obtain and 
retain gainful employment.  The examiner 
should indicate the veteran's overall 
psychological, social and occupational 
functioning using the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the issue 
of entitlement to service connection for a 
right knee disability on a de novo basis 
and the claim of an increased initial 
rating for PTSD.  

5.  If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and afforded the 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



